PER CURIAM.
But little need be added to the opinion of the judge of the Circuit Court, which carefully considers all the questions presented. He finds the following facts:
First. The plaintiffs and their New York correspondent, the Stock, Grain Sr Provision Company, were at all the times in controversy engaged in conducting, respectively, what is commonly known as a ‘'bucket shop."
Second. The plaintiffs were not the agents of the New York company, the contract between them expressly providing to that effect.
Third. The agreement between the plaintiffs and their customers was an entirely separate and distinct affair. The customer only knew the plaintiffs in the transaction. If the customer’s wager as to the rise or fall of the market was successful, the plaintiffs paid him the amount of his winnings; if he lost, the amount was divided between the plaintiffs and the New York company.
Fourth. The New York company stamped a duplicate of the written statement of each transaction, hut the plaintiffs paid no tax on the transaction at Albany.
Upon these facts we think the court was correct in holding that there were two entirely separate and distinct transactions, one at Albany and another at New York, each liable to pay under the law. The same ruling was made in Municipal T. & S. Co. v. Ward, 133 Fed. 70, affirmed 138 Fed. 1006, 70 C. C. A. 284. The only distinction between the two cases is that in the Municipal Co. Case the memorandums delivered by the correspondents to their customers were stamped, but the plaintiff did not stamp the memorandums sent to its correspondents.
The law there enunciated is equally applicable here, for it was distinctly held by implication that the transaction between these plaintiffs *404and their customers was distinct from the transaction between plaintiffs and their New York correspondent, and that er-li must pay the revenue tax.-
The judgment is affirmed.